         Case 3:19-mj-04319-CDB Document 15 Filed 03/03/20 Page 1 of 5


                 WRITTEN RECORD OF PLEA AGREEMENT
                  UNITED STATES MAGISTRATE JUDGE
                        FLAGSTAFF, ARIZONA


cAsENo.:      \C(-64S\C\ms -oo l-PL=t -c~
UNITED STATES OF AMERICA v. BRADLEY EDWARD SUMMERS

VIOLATION(S) PLEADING GUILTY TO:
Count 1 of the Information: Reckless Driving in a Park Area, in violation of 36
CF R §§ 1.3 & 4.2(b) and A.R.S. § 28-693(A), a Class B misdemeanor.
Count 2 of the Information: Failure to Wear Seatbelt in a Park Area, in violation
of 36 C F.R. §§ 1 3 & 4 l 5(a), a Class B misdemeanor

MAXIMUM FINE (36 C.F.R. § l.3(a)): $5,000 00 per citation
MAXIMUM IMPRISONMENT (36 C.F.R. § 1.3(a)): Six months per citation
MAXIMUM PROBATION (18 U.S.C. § 3561): Five years
MANDATORY SPECIAL ASSESSMENT (18 U.S.C. § 3013): $10 00 per citation

RULE ll(c)(l)(C), Fed. R. Crim. P., STIPULATED SENTENCE:
Count 1 of the Information: The defendant sha11 be sentenced to a term of
imprisonment of time served plus 24 hours Fine, in addition to the mandatory
special assessment of $10.00, in the amount of $500.00.
Count 2 of the Information: The defendant sha11 be sentenced to one year of
probation Whether the probation is supervised or unsupervised sha11 be in the
Court's discretion. In addition to any terms of probation that the Court deems
appropriate, the defendant's probation sha11 include the fo11owing special conditions·
( 1) the defendant sha11 successfu11y complete a substance abuse evaluation/treatment
program(s) at the direction of the Probation Office; (2) the defendant sha11 not
purchase, possess, or consume any alcoholic beverages during the term of bis
probation; and (3) the defendant sha11 comply with any driver's license
restrictions/conditions imposed by the defendant's licensing state Fine, in addition
to the mandatory special assessment of $10 00, in the discretion of the Court but
capped at $500.00.

To the extent applicable, the parties stipulate that paragraph #3 of the Mandatory
Conditions of supervised probation sha11 be suspended Substance abuse testing
sha11 be in the discretion of the Probation Officer. Additiona11y, to the extent
applicable, the parties stipulate that Standard Condition #10 sha11 be suspended.



                                          1
        Case 3:19-mj-04319-CDB Document 15 Filed 03/03/20 Page 2 of 5


DISPOSITION OF ADDITIONAL CHARGES: If the plea and stipulated
sentences are accepted by the Court, the I Jnited States Attorney's Office agrees that
it wi))· (1) dismiss Citations 9574552, 9574553, 9574554, & 9574555 (Al 80) with
prejudice; (2) not file any additional charges pertaining to the facts set forth in the
probable cause statements for the above-referenced citations; and (3) not refer the
matters to the state or local authorities for prosecution Nothing in this agreement
prohibits the United States from providing any information to any state or local
entities if so requested.

ELEMENTS OF OFFENSE(S): On or about September 22, 2019, within the Lake
Mead National Recreation Area, in the District of Arizona:

             Reckless Driving: The defendant did operate and drive a
             motor vehicle in reckless disregard for the safety of
             persons or property. 36 C.F.R. § 4.2(b) and A.R.S. § 28-
             693(A).

             Failure to Wear a Seatbelt: The defendant did operate or
             drive a motor vehicle in a park area without having the
             safety belt system properly fastened at all times when the
             vehicle was in motion. 36 C.F.R. § 4.15(a).

FACTUAL BASIS: I admit that the following facts are true and correct to the best
of my knowledge and belief:

             I admit that on or about September 22, 2019, within the
             Lake Mead National Recreation Area, in Mohave County,
             in :the District of Arizona, specifically along the Willow
             Beach Access Road, I was driving a motor vehicle. I admit
             that I drank alcoholic beverages earlier in the day, and that
             I had drank enough liquor so that I should not be driving.

            I admit that while traveling through the Willow Beach
            parking area, I was not wearing a seat belt at that time.
            Additionally, while traveling along the Willow Beach
            Access Road, my vehicle drifted to the right causing the
            tires on the right side of my vehicle and trailer to leave the
            roadway. I was pulled over my NPS rangers and
            performed field sobriety tests. I admit that I did poorly on
            those tests. I admit that I had drank enough alcohol that
            my driving was reckless under the conditions, and that I


                                          2
         Case 3:19-mj-04319-CDB Document 15 Filed 03/03/20 Page 3 of 5


             was a danger to others and myself while I was driving in a
             park area.

             I hereby plead guilty to the charges set forth above in this
             plea agreement.

       The defendant shall swear under oath to the accuracy of this statement and, if
the defendant should be called upon to testify about this matter in the future, any
intentional material inconsistencies in the defendant's testimony may subject the
defendant to additional penalties for perjury or false swearing, which may be
enforced by the United States under this agreement.

       If the defendant's guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United
States shall be free to prosecute the defendant for all crimes of which it then has
knowledge and any charges that have been dismissed because of this plea agreement
shall automatically be reinstated. In such event, the defendant waives any and all
objections, motions, and defenses based upon the Statute of Limitations, the Speedy
Trial Act, or constitutional restrictions in bringing later charges or proceedings. The
defendant understands that any statements made at the time of the defendant's
change of plea or sentencing may be used against the defendant in any subsequent
hearing, trial, or proceeding subject to the limitations of Fed. R. Evid. 410.

      I have carefully reviewed every part of this statement with my attorney. I
understand it, and I voluntarily agree and enter into it.

      I, Bradley Edward Summers, understand that the above sentencing
provision is _binding upon the Court if the Court accepts my guilty plea under this
plea agreement.

       By pleading guilty, I will be giving up my rights to plead not guilty; to
confront, cross-examine and compel the attendance of witnesses; to present evidence
in my defense; to remain silent and refuse to be a witness against myself by asserting
my privilege against self-incrimination - all with the assistance of counsel - and to
be presumed innocent until proven guilty beyond a reasonable doubt. I understand
that pleading guilty may have consequences with respect to immigration status to
the extent that I am a recently naturalized United States citizen or not a citizen of the
United States.

      I waive my right to trial, agree to enter my plea before and to be sentenced by
a U.S. Magistrate Judge, and waive any right to appeal or otherwise challenge my


                                           3
         Case 3:19-mj-04319-CDB Document 15 Filed 03/03/20 Page 4 of 5


conv1ct10n. In particular, the defendant waives (1) any and all motions, defenses,
probable cause determinations, and objections that the defendant could assert to the
indictment, the complaint, the information, or the citation; and (2) any right to file
an appeal, any collateral attack, and any other writ or motion that challenges the
conviction, an order of restitution or forfeiture, the entry of judgment against the
defendant, or any aspect of the defendant's sentence, including the manner in which
the sentence is determined, including (but not limited to) any appeals under 18
U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence,
including under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any
appeal, collateral attack, or other motion the defendant might file challenging the
conviction, order of restitution or forfeiture, or sentence in this case. This waiver
shall not be construed to bar an otherwise-preserved claim of ineffective assistance
of counsel (if applicable) or of "prosecutorial misconduct" (as that term is defined
by Section 11.B of Ariz. Ethics Op. 15-01 (2015)).

       The nature of the charge(s) and the possible penalties has been explained to
me, and I agree that there is a factual basis for each charge to which I am pleading
guilty. I understand that the Court may later modify the terms and conditions of any
probation or supervised release ordered as part of my sentence. I further understand
that my ultimate sentence shall be determined by the Court after consideration of the
advisory Sentencing Guidelines (to the extent applicable), the factors set forth in 18
U.S.C. § 3553 , and any stipulations set forth in this plea agreement. I understand
and agree that (to the extent applicable) any recommended Sentencing Guidelines
Calculations are not binding on the Court.

     My guilty plea is not the result of force, threats, or promises other than any
promises contained in this written agreement.

      //////




                                          4
        Case 3:19-mj-04319-CDB Document 15 Filed 03/03/20 Page 5 of 5




      I am not currently under the influence of alcohol or any other intoxicants,
and I am fully capable of understanding this agreement and enter it voluntarily.




                  Bradley Edward Summers
                  Defendant



                                                                 l l · ?q (J)
                   irg · ia Crews, Esq.                       Date
                  Attorney for the Defendant




                                                             7
                                                              Date
                  Assistant United States Attorney




                  U.S. Magistrate Judge




 ~
--       CEPTED   _ _ REJECTED




                                       5
